Title: Notes on John Hunter’s Recommendations, [ca. 1 May 1801]
From: Jefferson, Thomas
To: 


               
                  [ca. 1 May 1801]
               
               S. Carolina—
               J. Hunter considers John Ewing Calhoun first in information & integrity. And local knolege of S.C.
               Drayton Govr. John Julius Pringle Atty Gen., Wm. Johnston
               a judge, Paul Hamilton comptrollr. of treasy.
               in the lower country
               
               in the middle country.
               Ephraim Rumsy
               
               Silvanus Bluf near Augusta
               Wade Hampton. Columbia
               
               in the upper country
               Genl. Pickens.
               Genl. Anderson
               the above are proper persons to consult on the subject of appmts
            